Bumpkin, J.
1. Whether or not a train slackened speed a.t a given point where stock was injured, and, if so, to what extent, being in conflict, evidence that it was behind time was admissible to show that there was a reason or motive for not stopping, or for making rapid speed. Killian v. Georgia R. Co., 97 Ga. 727.
Submitted July 18,
Decided December 12, 1906.-
Action for damages. Before Judge Fite. Whitfield superior •court. November 17, 1905.
Shumate & Maddox, for plaintiff in error.
George G. Glenn and M. G. Tarver, contra.
:2. There being some eoniliet in the evidence on material points, and enough evidence to authorize the verdict, there was no error in refusing to grant a new trial, although the evidence of the agents on defendant’s engine which killed the plaintiff’s mules, if taken alone, may have made out a complete defense. Judgment affirmed.

All the Jvistices concur.